Citation Nr: 0001615	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected residuals of right ankle fracture, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for tumors of the chest 
and abdomen, to include as secondary to exposure to Agent 
Orange or other herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted a claim by the 
veteran seeking entitlement to service connection for 
residuals of a right ankle fracture, assigning a 
noncompensable (zero percent) disability rating, and which 
denied a claim seeking entitlement to service connection for 
tumors of the abdomen and chest, to include as secondary to 
exposure to Agent Orange or other herbicides.  In a 
subsequent September 1997 decision, the RO granted an 
increased disability rating, to 10 percent, for the veteran's 
right ankle disorder, effective back to the date of his 
original claim for service connection.

The Board notes that, during the veteran's appeal of the RO's 
denial of service connection for tumors of the chest and 
abdomen, he indicated that he also had cancer of the right 
kidney.  Entitlement to service connection for that condition 
has not been addressed at the RO level.  Therefore, the issue 
of entitlement to service connection for cancer of the right 
kidney, to include as secondary to exposure to Agent Orange 
or other herbicides, is referred back to the RO for proper 
action.

This case was originally before the Board in February 1998, 
at which time it remanded the case back to the RO for 
additional development.  That development was accomplished 
and, thus, this case is ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.


2.  The veteran's right ankle disorder involves some very 
early mild degenerative arthritis and a plantar calcaneal 
bone spur, and is manifested by a 10 degree loss of 
dorsiflexion, pain on motion, and swelling on prolonged use.

3.  Ankylosis, marked limitation of motion, malunion of the 
Os calcis or astragalus, or residuals of astragalectomy of 
the right ankle is not shown by the evidence of record.  
There is no X-ray evidence of service-connected arthritis of 
2 or more joints with occasional incapacitating 
exacerbations.

4.  The claims file contains no competent evidence indicating 
that the veteran currently has tumors of chest or abdomen, 
nor that he had any such tumors during service.
 
5.  The claims file contains no evidence of Agent Orange 
exposure and no competent evidence of causal relationship 
between any tumors of the chest and abdomen and the veteran's 
service, including exposure to Agent Orange or other 
herbicides.

6.  The veteran has not submitted a plausible claim of 
entitlement to service connection for tumors of the chest or 
abdomen, to include as due to exposure to Agent Orange or 
other herbicides.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of a right ankle 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003, 
5010, 5270-5274  (1999).


2.  The claim of entitlement to service connection for tumors 
of the chest and abdomen, to include as secondary to exposure 
to Agent Orange or other herbicides, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability rating for right ankle disorder

a.  Background

Initially, the Board finds that the veteran's claim for an 
increased original disability rating for a right ankle 
disorder is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81  (1990).  Here, the veteran 
established service-connection for residuals of a right ankle 
fracture and appealed the initial grant of less-than-complete 
benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(where a veteran appeals the RO's initial assignment of a 
rating, for a service-connected disorder, that constitutes 
less than a complete grant of benefits permitted under the 
rating schedule, he or she has established a well-grounded 
claim).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided 2 VA examinations for evaluation of 
his right ankle disability, the most recent one provided 
pursuant to remand directives by the Board.  In addition, the 
veteran was requested to provide any additional, pertinent 
medical information.  The RO attempted to obtain all medical 
records, both private and VA, that he indicated were 
available.  The Board finds no evidence in the claims file 
indicating that there may be pertinent evidence available but 
not 

yet of record.  Overall, the Board finds that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

b.  Evidence

Service medical records show that the veteran had no noted 
right ankle problems upon entry into service, according to an 
August 1966 induction medical examination report.  Documents 
show that some of the veteran's health records were lost in 
Germany in 1968.  The veteran's April 1968 separation medical 
report is of record and does not note any right ankle 
problems.  However, the associated report of medical history 
indicates that he fractured the right ankle in May 1967, and 
that it was well healed with no residuals.

Subsequent to service, the first medical evidence pertaining 
to a right ankle condition is a November 1990 private medical 
report.  It reflects, as medical history, that the veteran 
underwent microsurgery of the right ankle on or about 1986, 
having 2 pieces of bone removed.

Private medical records from August to October 1996 show 
treatment for low back pain and possible multiple sclerosis, 
but not for any right ankle problems.

A July 1997 VA examination report reflects that the veteran 
initially injured his right ankle during service in 1967 and 
that, thereafter, he worked in coal mines for over 16 years 
and as a truck driver for 4 years.  He indicated that his 
ankle never stopped bothering him since service.  He 
complained of right ankle pain and swelling with prolonged 
weight bearing.  Objective findings showed some mild 

swelling around the ankle, both laterally and medially.  
There was a palpable bone spur on the side of the ankle above 
the medial malleolus, and another one on the lateral side 
just beneath the tip of the fibula.  The ankle was somewhat 
stiff.  There was a full 40 degrees of plantar flexion of 
both ankles, but the right ankle dorsiflexed only to 10 
degrees, while the left one flexed to 20 degrees.  Supination 
and pronation of the right foot was normal.  The veteran 
limped for the first few steps when walking, but thereafter 
the limp disappeared.  The ankle appeared stable, with equal 
ligament laxity on both sides.  X-rays revealed some mild 
degenerative changes of the ankle joint with osteophytes on 
the anterior and posterior margins of the tibial articular 
surfaces.  There was also a bone spur on the medial malleolus 
at the site of the previous fracture, and ligamentous 
ossification beneath the tip of the fibula.  The ankle joint 
space was normal.  Diagnosis was mild post traumatic 
degenerative arthritis, right ankle.  The examiner remarked 
that the veteran had some very early mild degenerative 
arthritis of the right ankle, but that that condition did not 
prevent him from working.  His main problems were multiple 
sclerosis and emphysema.  The ankle would cause some 
difficulty performing a job that required climbing on ladders 
or walking on a roof of a building.

The most recent medical evidence pertaining to the veteran's 
right ankle is a January 1999 VA examination report.  It 
indicates complaints of constant, worsening right ankle pain.  
He denied any flare-ups, except for swelling on prolonged 
weight-bearing, which did not cause any additional limitation 
of motion or function.  He denied any episodes of dislocation 
or subluxation, and no constitutional or inflammatory 
symptoms.  He was unable to walk for prolonged periods of 
time.  Physical examination revealed range of motion of 40 
degrees of plantar flexion and 10 degrees of dorsiflexion, as 
compared to 40 degrees and 20 degrees, respectively, in the 
left ankle.  There was some pain on all motion.  There was a 
limp during his first few steps, which slightly improved 
thereafter.  There was mild swelling around the ankle.  There 
were palpable prominences, bone spur-like formations, above 
the medial malleolus and below the tip of the fibula.  There 
was no varus or valgus angulation of the Os calcis in 
relationship to the long axis of the 

tibia and fibula.  The left ankle was weaker than the right.  
X-rays revealed deformity of the medial malleolus from 
previous fracture, degenerative arthritis with osteophyte 
formation, prominent spur at plantar surface, and soft tissue 
calcification posteriorly to the distal tibia.  Diagnosis was 
degenerative arthritis of the right ankle with plantar 
calcaneal spur.

c.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
It must be noted that the pyramiding of various diagnoses of 
the same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  When the Rating Schedule does not list a 
precise disability, "it will be permissible to rate [the 
disability] under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous."  
38 C.F.R. § 4.20  (1999).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).


In the RO's decisions, it rated the veteran's right ankle 
disability pursuant to DC 5271 for limitation of motion of 
the ankle.  38 C.F.R. § 4.71a, DC 5271  (1999).  Because the 
veteran's right ankle disorder involves limitation of motion, 
a rating under that code is proper.  DC 5271 authorizes a 10 
percent disability rating for "moderate" limitation of 
motion, and a 20 percent rating for "marked" limitation of 
motion.  Id.  Here, the medical evidence shows that the 
veteran's right ankle has normal plantar range of motion, but 
some decreased dorsiflexion.  Specifically, it dorsiflexes to 
10 degrees, while the left ankle dorsiflexes to 20 degrees.  
The Board concludes that these results of range of motion 
testing are not indicative of "marked" limitation.  In 
fact, in the Board's opinion, these objective results alone 
are not indicative of "moderate" limitation of motion.  As 
stated above, the veteran has full plantar flexion and has a 
loss of only 10 degrees of dorsiflexion.  Nevertheless, the 
Board must also consider the functional impairment caused by 
his right ankle, see DeLuca v. Brown, supra.  In this regard, 
the Board notes that he has pain on motion of the ankle and 
that that pain causes a mild limp when he ambulates, 
especially during the first few steps.  In addition, swelling 
of the ankle has been objectively confirmed, although the 
January 1999 VA report provides a medical opinion that the 
swelling did not cause any additional limitation of function.  
The veteran denied any flare-ups, dislocations, or 
subluxation of the ankle.  He was able to work for 20 years 
while having his ankle problem; it did not apparently 
interfere with his employment.  In terms of strength, 
examination found the right ankle stronger than the left.  
Overall, the Board finds that the veteran has some moderate 
functional impairment caused by his right ankle disorder.  
This impairment, coupled with his objective loss of 
dorsiflexion motion, is indicative of disability resembling 
"moderate" limitation of range of motion.  Therefore, the 
Board finds his current 10 percent disability rating under DC 
5271 appropriate.  However, it also finds that his objective 
symptoms and functional impairment are not of such severity 
as to resemble "marked" limitation of motion.  As a result, 
it concludes that a 20 percent disability rating under DC 
5271 is not warranted.  38 C.F.R. § 4.71a, DC 5271  (1999).


The Board notes that the Rating Schedule authorizes a 
disability rating in excess of 10 percent for ankylosis of 
the ankle (DC 5270), ankylosis of the subastragalar or tarsal 
joint (DC 5272), malunion of the Os calcis or astragalus (DC 
5273), or astragalectomy (DC 5274).  38 C.F.R. § 4.71a, DC 
5270-5274  (1999).  However, the medical evidence does not 
indicate that these disorders exist.  Even the veteran has 
not claimed that these disabilities are manifested.  The 
medical evidence shows that the veteran has motion of the 
ankle, with a loss of only 10 degrees of dorsiflexion.  It 
also states that there was no angulation of the Os calcis.  
No evidence indicates that the veteran has undergone an 
astragalectomy.  Therefore, these DCs are not applicable in 
this case.

Since the veteran's right ankle disability involves 
degenerative arthritis, it may alternately be rated under DC 
5010 for traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010  
(1999).  DC 5010 is to be rated pursuant to DC 5003 for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003  (1999).  
DC 5003 authorizes a disability rating based on the 
limitation of motion of the specific joint or joints 
involved.  When limitation of motion is noncompensable under 
the appropriate diagnostic code, then a 10 percent rating is 
for application for each major joint involved.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, DC 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  Id.  The Board has already 
considered the evaluation of the veteran's right ankle 
disability based on limitation of motion, i.e. DC 5271, and 
concluded that a rating in excess of 10 percent was not 
warranted.  A disability rating in excess of 10 percent is 
otherwise warranted under DC 5003 and 5010 only if there is 
X-ray evidence of 2 or more affected joints with occasional 
incapacitating exacerbations.  Id.  Here, there is no 
evidence of 2 or more affected joints, nor of episodes of 
incapacitating exacerbations.  Thus, a higher rating is not 
authorized pursuant to DC 5010.


Overall, the Board finds that the evidence most closely 
supports the current 10 percent rating for the veteran's 
right ankle disability.  Although the Board finds that DC 
5271 is the most appropriate DC under which to rate his 
disability, the Board finds no diagnostic code for ankle 
disabilities under the Rating Schedule, and no functional 
effects, that would entitle the veteran to a higher rating.  
The Board concludes that the evidence regarding this issue is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).

The Board notes that the veteran appealed the initial 
assignment of a noncompensable disability rating (which was 
increased to 10 percent, effective back to the date of his 
original grant of service connection).  This necessitates 
that the Board consider not only whether he is currently 
entitled to an increased disability rating, but also whether 
or not he was entitled to an increased disability rating at 
any time since the effective date of the initial grant of 
service connection, even if only temporarily.  Fenderson v. 
West, 12 Vet. App. 119, 126 (separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings) (citations omitted); 
see 38 C.F.R. §§ 3.400, 3.500  (1999).  Here, the Board finds 
no evidence that the veteran's service-connected residuals of 
right ankle fracture warranted a disability rating in excess 
of 10 percent at any time during the pendency of this appeal, 
even if only temporarily.  No evidence shows "marked" 
limitation of motion, arthritis of 2 or more joints, or any 
other ankle pathology warranting a rating in excess of 10 
percent.  Therefore, his disability is not entitled to a 
"staged rating."  See Fenderson v. West, 12 Vet. App. 119, 
126  (1999).

In light of the above, the claim for an increased disability 
rating is denied.


II.  Service connection for tumors of the chest and abdomen

a.  Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" 

is required.  Epps, 126 F.3d at 1468.  In determining whether 
a claim is well grounded, the supporting evidence is presumed 
to be true.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93  (1993).

For veterans who served in the Republic of Vietnam during the 
Vietnam era and who have one of the diseases listed in 
38 C.F.R. § 3.309(e), the law provides a presumption that the 
veteran was exposed during such service to an herbicide agent 
(e.g. Agent Orange) and a presumption of service connection 
for any listed diseases, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  The presumptive diseases are:  chloracne or other 
acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and certain 

soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (1999).  
Generally, these diseases must have become manifest to a 
degree of 10 percent or more anytime after service.  
38 C.F.R. § 3.307(a)(6)(ii)  (1999).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 59 Fed.Reg. 341 
(1994).  Nevertheless, the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

b.  Evidence

As stated above, it appears that some of the veteran's 
service medical records were lost in Germany in 1968.  
However, his August 1966 induction medical examination report 
and April 1968 separation medical examination report do not 
note any tumors, including of the chest or abdomen.  The 
veteran's associated separation report of medical history 
notes a history of several physical defects, but not of any 
tumors.

A November 1990 private medical record reflects, as medical 
history, that the veteran had 2 tumors removed from his chest 
in 1969 and 1970, at a hospital in Waynesburg, Pennsylvania.

Private treatment records from Fairmont General Hospital are 
dated in August 1992.  They show that the veteran had 
swelling of the right inguinal region.  Diagnosis was right 
inguinal hernia.  An August 1992 surgical report shows that 
the veteran 

underwent repair of the right inguinal hernia, as well as 
excision of a lipoma of the spermatic cord.  Chest X-rays 
from August 1992 were normal.

The veteran's October 1996 Application for Compensation or 
Pension, VA Form 21-526, indicates that he had a tumor of the 
chest area in 1974 and of the abdominal area in 1992.

In February 1998, the Board remanded this case back to the RO 
requesting that it (1) ask the veteran to identify all 
sources of treatment that he has received for tumors, 
including that received at the Waynesburg, Pennsylvania, 
hospital; and (2) attempt to obtain any such identified 
records.

A March 1998 (erroneously dated "1997") letter from the RO 
shows that the veteran was requested to provide names, 
addresses, and dates of treatment for his claimed tumors of 
the chest and abdomen.  A March 1998 reply from the veteran's 
accredited representative indicates that VA Forms 21-4142 
("Authorization and Consent to Release Information") were 
enclosed, indicating treatment at VA Medical Center in 
Clarksburg, West Virginia; Fairmont General Hospital; Greene 
County Memorial Hospital; and Monongalia General Hospital.  
In specific regard to the veteran's tumors, a VA Form 21-4142 
shows that he was treated for tumors of the chest on or about 
1970 to 1975, at Greene County Memorial Hospital in 
Waynesburg, Pennsylvania.  Thereafter, also in March 1998, 
the RO issued requests for medical records from all of the 
medical treatment providers.

A March 1998 reply from the records administrator at Greene 
County Memorial Hospital indicates that the veteran was not 
seen at that facility during the dates requested.

In an April 1998 letter, the RO again contacted the veteran 
by letter, informing him that there were no records from 
Greene County Memorial Hospital for the time period he 
indicated and that he should provide the RO with the 
appropriate dates of 

treatment.  In reply, the veteran submitted another VA From 
21-4142, indicating that he did not know the dates of 
treatment.

A June 1998 VA skin diseases examination report reflects, as 
medical history, that the veteran apparently had 2 hard, 
bumpy lesions removed from his chest wall during the period 
between 1975 and 1980, although he could not remember the 
exact dates.  Each lump was lateral to the breast and there 
was a 6 inch scar on each side where the lumps were removed.  
As far as the veteran knew, the lumps were benign.  There was 
no current treatment and no current symptoms.  Physical 
examination revealed the 2 chest scars.  For a diagnosis, the 
examiner remarked that he did not see any signs of Agent 
Orange on the veteran's skin.

c.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110  (West 
1991); 38 C.F.R. § 3.303  (1999).  It is not enough that an 
injury or disease have occurred in service.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  Id.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225  (1992) (citing Rabideau v. 
Derwinski, 2 Vet. App. 141  (1992)).  Thus, the first element 
of a well-grounded claim is some competent evidence of a 
current disability.  Caluza, 7 Vet. App. at 506.

After careful review of all the evidence of record, the Board 
finds that this initial requirement has not been met.  
Specifically, the Board finds no competent evidence that the 
veteran currently has any tumors of the chest or abdomen.  
The only medical evidence pertaining to tumors is the 
November 1990 private treatment record, indicating that the 
veteran had tumors of the chest removed on or about 1970, and 
the June 1998 VA skin diseases examination, indicating that 
he "apparently had two hard bumpy lesions removed from his 
chest wall" between 

1975 and 1980.  However, the VA examination report indicates 
that the only residual of the excision were 2 scars and that 
the veteran did not have any current symptoms or complaints.  
Similarly, while the veteran had a lipoma removed from his 
spermatic cord in 1992, no medical evidence suggests that he 
currently has any residuals of that surgery.  Even the 
veteran has not alleged that he currently has any tumors of 
the chest or abdomen.

With no evidence of a current disability involving tumors of 
the chest or abdomen, the veteran has not presented a well 
grounded claim.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 
at 506.

It should also be noted that, even if the veteran currently 
had residuals of his excised tumors of the chest or abdomen, 
no medical evidence of record suggests that any such tumors 
were incurred in or related to service, including to alleged 
Agent Orange exposure, the second requirement for a well 
grounded claim.  Id.  The medical evidence indicates that he 
had his prior chest lumps in 1970 and his spermatic cord 
lipoma in 1992, both at least several years after his 
separation from service.  No evidence relates those prior 
tumors to service, nor to Agent Orange exposure.  In fact, 
the 1998 VA examination report specifically concludes that 
the veteran had no skin problems due to Agent Orange.

The Board recognizes that veterans are given a presumption of 
exposure to Agent Orange or other herbicides and of service 
connection for certain diseases under certain circumstances.  
See 38 C.F.R. §§  3.307, 3.309  (1999).  However, the first 
requirement is that the veteran have served in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)  
(1999).  In this case, the Board finds no evidence that the 
veteran so served.  Neither his DD-214, nor any of his 
service medical records, indicate service in Vietnam during 
this time period.  They indicate foreign service in Germany.

Even if the veteran meets the service requirements, 
presumptive service connection is available only if he 
currently has one of the diseases listed in § 3.309(e) 
(1999), 

and if he had the disease to a compensable degree of 
disability within the applicable time frame after service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).  In this case, as stated 
above, the Board concludes that the veteran has no current 
disability related to tumors of the chest and abdomen.  As 
such, he has none of the diseases subject to presumptive 
service connection.  See 38 C.F.R. § 3.309(e)  (1999).  In 
any event, benign chest lumps and spermatic cord lipomas are 
not listed as presumptive diseases.  Id.

In light of the above, the Board finds that the veteran has 
not met any of the requirements for a well grounded claim for 
service connection for tumors of the chest or abdomen.  There 
is no evidence of a current disability involving such tumors, 
nor of inservice incurrence of tumors, nor of a relationship 
between his prior tumors and service, including Agent Orange 
exposure.  The veteran is also not entitled to presumptive 
service connection.  Thus, his claim for service connection 
is not well grounded.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded, it must be denied.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993) (if a claim is not well-grounded, the Board 
does not have jurisdiction to adjudicate it).  Affording the 
veteran the benefit of the doubt, as provided by 38 U.S.C.A. 
§ 5107(b), does not apply where the appellant has not 
submitted a well-grounded claim.  Holmes v. Brown, 10 Vet. 
App. 38, 42  (1997).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, extensive efforts by 
the RO, both prior to and pursuant to Board remand, have been 
accomplished in order to ensure full preliminary development 
of this claim.  It has attempted to discover all places and 
dates of treatment for the claimed tumors and, then, to 
obtain any and all such records.  It has provided the 

veteran notice of every attempt that it has made and the 
results of each attempt, and, when unsuccessful, provided the 
veteran with the opportunity to obtain the records himself.  
The veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.  See also Epps 
v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Claim of entitlement to an increased original disability 
rating for service-connected residuals of a right ankle 
fracture is denied.

Claim of entitlement to service connection for tumors of the 
chest and abdomen, to include as secondary to exposure to 
Agent Orange or other herbicides, is denied as not well 
grounded.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

